In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
RAMONA MARY MESTAS,      *                           No. 14-800V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: September 29, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************
Stephen I. Leshner, P.C., Phoenix, AZ, for Petitioner;
Camille Collett, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 4, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Ramona Mary Mestas on September 2, 2014. In
her petition, Ms. Mestas alleged that the influenza vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on August 31, 2011, caused her to develop Guillain-Barré syndrome
(“GBS”). Petitioner further alleges that she experienced the residual effects of this
condition for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages as a result of her condition.

       Respondent denies that the influenza immunization is the cause of
petitioner’s alleged GBS or any other injury or condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation to be reasonable and adopts
it as the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $25,000.00 in the form of a check payable to petitioner,
        Ramona Mary Mestas. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-800V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2